Citation Nr: 0534629	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for left (minor) elbow 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bipolar disorder 
(described as insomnia and fatigue), to include as secondary 
to service-connected right elbow disorder.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A December 2002 rating decision denied the 
veterans claims, and he perfected an appeal of the 
determination.

The veteran indicated on his December 2003 substantive appeal 
that he desired a Board hearing.  A March 2005 Board letter 
informed the veteran that his hearing was schedule for April 
29, 2005.  In an April 2005 response, the veteran requested a 
rescheduling of the hearing and did not appear.  In May 2005, 
a Veterans Law Judge determined that the veteran had shown 
good cause for not appearing.  In an October 2005 Board 
letter, the veteran was informed that his hearing was 
rescheduled for November 17, 2005, and that another request 
for rescheduling would not be entertained.  The claims file 
reflects no evidence of the letter having been returned as 
undelivered.  The veteran failed to appear for the hearing.  
Thus, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's right elbow disorder manifests with 
swelling, tenderness, and mild limitation of motion.
3.  No ankylosis is manifested.  Flexion limited to 90 
degrees or less or extension limited to 75 degrees or more 
has not been more nearly approximated.

4.  The preponderance of the probative evidence indicates 
that a bipolar disorder is not related to an in-service 
disease or injury, or a service-connected disability.

5.  The veteran is service connected for a right elbow 
disorder evaluated as 10 percent disabling.

6.  His overall combined disability rating is 10 percent.

7.  The record reflects that the veteran has nonservice-
connected disabilities, including bipolar disorder, which 
result in significant occupational impairment.

8.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due 
solely to his service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
left (minor) elbow disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 
5207 (2005).

2.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of July 2002, September 2002, and 
January 2004, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 2003 Statement of the 
Case (SOC) and May 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and VA treatment records 
and examination reports.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).
Increased rating claim

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Factual background

Historically, a September 1973 rating decision granted the 
veteran service connection for his left elbow with a 
noncompensable evaluation.  A January 1997 rating decision 
granted a compensable evaluation of 10 percent.  The veteran 
submitted his current application for an increase in October 
2001.

The July 2002 examination report reflects that the veteran 
related that the pain in his left elbow was getting worse, 
with limitation of motion, and that he was unable to sleep.  
Physical examination revealed soft tissue swelling on the 
olecranon, which was tender.  No other swelling was noted.  
Range of motion was 10 to 135 degrees.  There was no evidence 
of fracture or dislocation.  The X-ray examination report 
reflected that a true lateral view was not obtained, and the 
examiner observed that it limited evaluation for joint 
effusion.  The examiner noted, however, that another study 
would be ordered if clinically warranted.  The examiner 
rendered diagnoses of olecranon bursitis and possible 
degenerative joint disease of the left elbow.

Analysis

The applicable rating criteria for the elbow provide that 
limitation of motion on flexion limited to 90 degrees 
warrants an evaluation of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Flexion limited to 100 degrees 
warrants an evaluation of 10 percent.  Id.  Limitation of 
motion on extension to 45 degrees warrants an evaluation of 
10 percent.  Diagnostic Code 5207.

As noted, the veteran's range of motion was 10 to 135 
degrees, which was 10 degrees less than normal for both 
flexion and extension.  See 38 C.F.R. § 4.71a, Plate I.  
Those values, standing alone, do not more nearly approximate 
a compensable evaluation for either flexion or extension.  It 
is because of his pain and tenderness, however, that he is 
deemed to more nearly approximate a 10 percent evaluation, 
and the Board so finds.  38 C.F.R. §§ 4.3, 4.7.  The Board 
finds that a higher evaluation has not been more nearly 
approximated, as the veteran's limitation of motion is mild.  
The Board has considered the doctrine of reasonable doubt but 
finds that the preponderance of the evidence shows the 
veteran's left elbow disorder to more nearly approximate a 10 
percent evaluation, and that 10 percent adequately 
compensates him for his functional loss due to pain.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.

The Board notes the X-ray examination report and the 
diagnosis of possible degenerative joint disease and finds no 
prejudice to the veteran.  Were he considered under the 
criteria for degenerative arthritis, his disability picture 
would not more nearly approximate an evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Specifically, to warrant a rating of 20 percent, the evidence 
must show arthritis in two service-connected joints or joint 
groups; he is only service-connected for a single joint.

The Board finds no basis on which to find that the veteran's 
left elbow disability picture is so unusual or exceptional as 
to render the rating schedule impractical and merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The claims file reflects 
no evidence of marked impact on employment or frequent 
hospitalization due solely to his left elbow.  The impact on 
the veteran's employability is discussed in detail, below, on 
the issue of TDIU, and is shown to be due to a psychiatric 
disorder.  



Service connection

Relevant law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  A disability 
which is proximately due to or the result of a service-
connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated 
by a service-connected disorder may be service connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Factual background

The veteran asserts that the pain in his left elbow is so 
severe that it causes sleepless nights which, in turn, cause 
chronic fatigue.  His chronic fatigue, he reasons, has 
resulted in his having a high state of anxiety and depression 
for which he must take Depakote.

The veteran's 1971 Report Of Medical History for Induction 
reflects that he reported a history of frequent trouble 
sleeping, depression or excessive worry, bed wetting, and 
nervous trouble.  He also reported that he failed an entry 
physical examination for the U.S. Army.  The examiner's 
notations on the Standard Form 89, Block 39, are illegible.  
The January 1971 Report Of Medical Examination reflects a 
normal psychiatric assessment.

The service medical records reflect no entries for 
complaints, findings, or treatment for a mental disorder.  
The May 1972 Report Of Medical Examination For General 
purposes reflects a normal psychiatric assessment, and he was 
deemed fit for separation.

He applied for service connection for his left elbow and a 
stomach disorder in 1973.  The April 1973 VA mental 
examination report reflects that he related that he was 
supposed to be drafted into the Army but he enlisted in the 
U.S. Marine Corps.  While in Officer Candidate School, he 
explained, he was accused of the unauthorized use of 
marijuana.  The veteran stated that a dog alerted on his 
locker "but they found nothing."  He was discharged with a 
general discharge.  His primary complaint was that he had 
diarrhea every day for the then past two years, with three to 
seven stools a day.  He also related that he might start a 
book, read 40 to 50 pages, and then not read it again for 
three weeks.  On other occasions, he might read two to three 
books in quick order, but then might not finish one in a 
year, or finish one in two to three days.  

He complained of having no solid hobby and of being a 
procrastinator.  He might have interest in 10 to 12 things at 
one time.  Mental status examination revealed the veteran to 
have spontaneous and normal speech.  His overt emotional 
display was within normal limits.  Although he was a bit 
uneasy, he showed no tense or anxious facies.  He complained 
of getting only six hours of sleep a night, and that he could 
not sit and relax in company.  He was well oriented and had a 
fairly good memory.  His insight was superficial and his 
judgment was adequate.  The examiner diagnosed a 
psychophysiologic gastrointestinal disorder.  His claim was 
deemed to be for a stomach disorder, and it was denied.

A September 2002 VA psychiatric evaluation report reflects 
that the veteran  complained of depression, anxiety, worry 
over his situation, sleep difficulties, and physical problems 
with his arm injury.  He related that he was taking Depakote 
for his symptoms.  The veteran also reported a history of 
cocaine abuse but related that he had not used any for six 
years.  He also denied use of marijuana for several years, 
and that he only drank occasionally.  Mental status 
examination revealed the veteran to manifest no delusions or 
suicide or homicide ideation.  His speech was normal and his 
mood mildly dysphoric/depressed, with some anxiety and 
congruent effect.  The examiner's multi-axial diagnoses were: 
Axis I, bipolar disorder, mixed, history of cocaine, alcohol, 
and marijuana abuse, in remission, Axis II, deferred, Axis 
III, degenerative arthritis secondary to arm injury, obesity, 
back injury secondary to being struck by a bus, and, Axis IV, 
physical and financial problems.  The examiner did not relate 
the veteran's bipolar disorder to his military service or his 
left elbow disorder.

The September 2002 examination report reflects that the 
veteran related that pain and physical limitation secondary 
to his service-connected arthritis led to the onset of his 
psychiatric disorder.  He related he could not sleep, which 
meant that he could not work, which meant that money stopped 
coming in.  Everything fell apart and he had to declare 
bankruptcy.  The examiner noted the veteran's medical 
conditions of degenerative arthritis, diverticulosis, and 
stomach problems.  The veteran's usual occupation was an 
actor/writer, but he had worked only one day during the prior 
year.  The examiner observed that the veteran's mood disorder 
had rendered him unable to work as he was too seriously 
depressed, and his concentration and attention span were too 
seriously impaired.  The examiner's Axis I diagnosis was 
bipolar disorder, mixed, severe, without psychotic features.  
Axis IV was occupational problems.  The examiner drew no 
relationship between the veteran's mental disorder and his 
military service or his left elbow disorder.

In his substantive appeal, the veteran related that he had 
nervous trouble, depression, and excessive worry prior to 
entering military service.  He also related that a VA 
physician told him that his mental and psychiatric problems 
were the result of his damaged elbow.  He then repeated what 
he viewed to be the causal chain, his elbow pain caused 
sleeplessness, which resulted in chronic fatigue, which 
caused his inability to work.  The economic loss resulted in 
more depression and insomnia which caused further mental 
problems.  The veteran then asserted the provisions of 
38 C.F.R. §§ 3.102, 3.303, and 3.310.

Analysis

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

There is no evidence that the veteran had an acquired mental 
disorder at the time he entered service.  He was examined, he 
was assessed as normal psychiatrically, and he was found 
physically qualified for military service.  Thus, he is 
deemed to have been in sound mental condition.  Id.  The 
service medical records reflect no complaints or treatment 
except for the left elbow.  The veteran's physical 
examination at separation again assessed him as normal 
psychiatrically.  Thus, there is no evidentiary basis for 
service connection on a direct basis.  Mood disorders are not 
among the conditions eligible for service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

None of the medical evidence of record reflects a finding or 
opinion that the veteran's mental disorder is related to 
either his active service or his service-connected left elbow 
disorder.  The Board acknowledges the veteran's assertions 
that his left elbow pain is the genesis for all of his 
problems, but there is no evidence that he has any medical 
training.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Thus, the veteran's opinion is not competent.  As to what a 
VA physician supposedly told him, the Court has held that a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  The veteran was advised in multiple 
letters of the need for evidence linking a current disorder 
to service, and no such evidence was provided.  Moreover, VA 
treatment records fail to link his bipolar disorder to 
service or his service-connected disability.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has considered the reasonable doubt doctrine and 
finds that the preponderance of the evidence shows the 
veteran's mental disorder not to have been incurred in or 
made worse by his active service or his service-connected 
left elbow disorder.



TDIU claim

Relevant law and regulation

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Disability of one 
or both lower extremities is considered as one disability.  
38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other 
words, the Board must determine if there are circumstances 
apart from the veteran's nonservice-connected disabilities 
and his advanced age, that places him in a different position 
than other veterans with a 10 percent combined disability 
rating.  Van Hoose, 4 Vet. App. at 363.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the case should be submitted to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.  The Board does 
not have jurisdiction to consider the veteran's entitlement 
to an extra-schedular rating in the first instance, but does 
have the authority to determine whether referral of the case 
to the Director of Compensation and Pension Service is 
required.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
38 C.F.R. § 4.16(b).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service is authorized to approve on the basis of the 
following criteria an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
standard to be considered is whether the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).

Factual background

The veteran is service connected for only one condition, 
which is the left elbow disorder.  The December 2002 rating 
decision determined that he was permanently and totally 
disabled and granted entitlement to a nonservice-connected 
pension, due to his psychiatric disorder.

The January 2002 psychiatric evaluation report reflects that 
the veteran related that, after his active service, he worked 
17 years as a bartender.  He also related that he had a 
Masters Degree in dramatic arts and production, but there 
were not many jobs in that field.  He obtained sporadic work 
on production teams.  He had no other source of income other 
than those sporadic jobs.  As noted above, the September 2002 
examination report reflects that the veteran reported that he 
had been under psychiatric care for the prior two years.  He 
related that he had not received any psychiatric care prior 
to that time.  His occupation was an actor/writer, but he had 
only worked one day during the prior year on a temporary 
acting job.  He related that his only income during the prior 
year was from residuals from his past year's work.  The 
examiner opined that the veteran's serious bipolar disorder 
rendered him unemployable.  Although the veteran related to 
the examiner that his left elbow pain is what led to the 
onset of his psychiatric disorder, the examiner gave no 
indication that the veteran's service-connected left elbow 
disorder had any causal connection with his unemployability.

Analysis

In light of the fact that the veteran is service connected 
for only one disability, his left elbow disorder, which is 
evaluated at only 10 percent, the only basis on which TDIU 
may be allowed is extra-scheduler.  38 C.F.R. § 4.16.  The 
Board finds no basis on which to refer the veteran for 
unemployability on an extra-schedular basis, as he is 
unemployable due solely to his nonservice-connected bipolar 
disorder.  38 C.F.R. §§ 3.321(b)(1), 4.16b.

The evidence in this case does not show that the veteran is 
incapable of performing all types of substantially gainful 
employment due solely to his service-connected left elbow 
disability.  The Board finds, therefore, that the criteria 
for referral of the case to the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
rating are not met.  Bagwell, 9 Vet. App. at 339.


ORDER

Entitlement to an increased rating for left (minor) elbow 
disorder is denied.

Entitlement to service connection for bipolar disorder, to 
include as secondary to service-connected left elbow 
disorder, is denied.

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


